5. Situation in Gaza (vote)
- Before the vote
(ES) - Mr President, following consultation with the political groups signing the joint resolution, we wish to request a change in the structure of paragraph 3.
This is not an oral amendment, for we do not wish to add or remove any words. We merely wish to maintain the text as it is, dividing it up into three separate paragraphs.
To remove any doubt, Mr President, it would read as follows:
'3. Reiterates its call for an immediate end to all acts of violence;'
'4. Calls on Israel to cease military actions killing and endangering civilians, and extrajudicial targeted killings;'
'5. Calls on Hamas, following the illegal takeover of the Gaza Strip, to prevent the firing of rockets by Palestinian militias from the Gaza Strip into Israeli territory;'.
Thus there is no change in the wording, Mr President. We are not asking for any words to be added or removed: only that this paragraph be divided into those three sections.
(Parliament approved the proposal)